Citation Nr: 1826850	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-35 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Evaluation of posttraumatic stress disorder (PTSD) , currently rated as 50 percent disabling for the period prior to July 17, 2012, and as 70 percent thereafter.

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) 


REPRESENTATION

The Veteran represented by:	Robert P. Walsh, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and G.P.



ATTORNEY FOR THE BOARD

K. Foster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to October 1968, including service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In a November 2010 rating decision, the Veteran was awarded service connection for PTSD with a 50 percent disability rating, effective March 25, 2010.  In June 2011, the Veteran filed a request for an increase in his PTSD evaluation and additional treatment records were added to the file.  The Board considers this request for increase to be a notice of disagreement with the initial rating and, therefore, finds that the November 2010 rating decision is not final and is the rating decision on appeal.  

Subsequent to the November 2010 rating decision, the RO continued the Veteran's 50 percent rating for PTSD in November 2011, and then increased it to 70 percent, effective July 30, 2012, in January 2013.  In December 2013, the Veteran filed a disagreement with the date of the increase, arguing that it should be the original date of the award, March 25, 2010.  An August 2014 rating decision assigned an effective date for the 70 percent rating of July 17, 2012.

The RO has framed the issue on appeal as one of entitlement to an earlier effective date.  However, because the Veteran's appeal originated from the November 2010 rating decision that effectuated service connection, he is in fact appealing the original assignment of the disability evaluations following an award of service connection.  Thus, the claim actually involves the propriety of the initial disability rating assigned during the entire appeal period.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, the Board has rephrased the issue as noted on the title page.

In October 2017, the Veteran gave testimony under oath at a Travel Board hearing before the undersigned Veterans Law Judge sitting in Detroit, Michigan.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, for the entire period on appeal, the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas such as work and family relations; with recurring suicidal ideations without plan; with difficulty interacting with people and maintaining relationships; by anxiety, flashbacks, isolation, hypervigilance and startled response; and by fair hygiene at times.  

2.  Prior to October 2012, the Veteran was employed.  

3.  Since October 2012, the Veteran has been unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  For the appellate period prior to July 17, 2012, the criteria for an evaluation of 70 percent for PTSD have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130; Diagnostic Code 9411 (2017).

2.  For the entire appeal period, the criteria for an evaluation in excess of 70 percent for PTSD have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130; Diagnostic Code 9411 (2017).

3.  Entitlement to a TDIU is warranted for the period from October 2012.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.16 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and to Assist

With respect to the issues herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Increased Rating

A. Legal Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  As described above, in cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to receive a staged rating; that is, be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson, 12 Vet. App. at 126-28.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned, if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  All reasonable doubt is resolved in the Veteran's favor. 38 C.F.R. § 4.3.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Veteran is currently assigned a 50 percent disability rating for his service connected PTSD prior to July 17, 2012, and 70 percent thereafter.

Under the rating criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 percent evaluation is appropriate with occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.

A 70 percent evaluation is provided where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance or hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is provided for PTSD where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

In evaluating psychiatric disorders, it must be shown that industrial impairment is the result of actual manifestations of the service-connected psychiatric disorder.  The severity of a psychiatric disability is based upon actual symptomatology, as it affects social and industrial adaptability.  Two of the most important determinants of disability are time lost from gainful employment and decrease in work efficiency. 38 C.F.R. § 4.130.

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Effective March 19, 2015, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 80 Fed. Reg. 53, 14308 (March 19, 2015). 

The provisions of the final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  The provisions of this final rule do not apply to claims that were pending before the Board (i.e., certified for appeal to the Board on or before August 4, 2014), the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit on August 4, 2014, even if such claims are subsequently remanded to the AOJ.

In this case, the Veteran's appeal was certified to the Board in January 2015, so the revised regulations are applicable.  As the Veteran's case was certified to the Board after August 4, 2014, DSM-5 applies.

A lay person is competent to report observable symptoms they observe.  Layno v. Brown, 6 Vet. App. 465 (1994).  Whether lay evidence is considered competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the Board has thoroughly reviewed all the evidence.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).
B. Analysis 

For the period prior to July 17, 2012, the Veteran has been rated at 50 percent for his service-connected PTSD and he seeks a higher rating.  Upon careful review of the evidence of record, and resolving reasonable doubt in the Veteran's favor, the Board finds that the reported symptomatology for this period of time has more nearly approximated that of a 70 percent disability rating.  

VA treatment records dated in February 2010 note the Veteran reported experiencing anger flair-ups for years.  He denied physical violence or suicidal/homicidal ideation.  This was echoed in April 2010 correspondence from the Veteran in which he stated that he sometimes finds himself irritable and easily angered, and he tries to avoid large crowds and situations that make him upset.  He noted he finds it difficult to continue relationships with life-long friends and family.  He stated he has had his own business since 1979, but recently sold part of the business because it had become more difficult for him to concentrate and complete tasks.  Mostly, he believes, he has lost the emotion, compassion, and joy of doing the things he used to do, and all the activities, relationships, people, and his business no longer hold an interest.  

A September 2010 VA treatment record indicates that the Veteran endorsed suicidal ideation at times, but without plans.  Additionally, he reported being concerned that his anger can get "too bad" and he feels that his avoidance has been a safety way to cope.

At a November 2010 VA examination the Veteran reported treatment for his PTSD with medication, and group and individual therapy sessions.  He reported that for a number of years he was part of a band playing and singing at veterans' homes and nursing homes; however, he indicated that more recently he has had less motivation and is more inclined to withdraw stay alone and lacks enjoyment of activities that he previously might have enjoyed.  With regard to marital status he reported having been married and divorced twice with his first marriage lasting less than a year and his second marriage lasting 17 years.  He reported having two adult children.  He indicated he has had no intimate relationships because he needs time alone.  He stated he spends his time training a group of six hunting dogs all part of a same family.  The Veteran reported continuing his efforts to conduct his landscaping operation on a part-time basis, however, he indicated that fatigue and emotional factors at times make it difficult for him to commit to a regular work schedule.  

Upon examination, the examiner noted there was no gross impairment of thought process or communication, and no delusions and hallucination.  Eye contact was good.  He endorsed occasional suicidal thoughts without plans or intent.  He is able to maintain minimal personal hygiene and other basic activities of daily living.  He was oriented to person, place, and time.  There was no evidence of memory loss or impairment either short or long term.  Reduced reliability and productivity were noted.  There was no obsessive or ritualistic behavior, but he endorsed hypervigilance.  Speech was normal with no irrelevant, illogical, or obscure speech patterns.  He denied frank panic attacks, but stated that he has periods of uneasiness where he feels uncomfortable and anxious.  There was depressed mood with feelings of numbness, a lack of happiness, little enjoyment, and anhedonia.  There is no impairment of impulse control.  He endorsed re-experienced traumatic service events with recurrent and intrusive distressing recollections, and recurrent distressing dreams.  There was avoidance of stimuli associated with the trauma and numbing of general responsiveness with efforts to avoid thoughts, feeling or conversations associated with the trauma.  He reported diminished interest to participation in significant activities, feelings of detachment or estrangement from others and a restrictive range of affect.  There were persistent symptoms of increased arousal with difficulty falling or staying asleep, hypervigilance, flashbacks and exaggerated startle response.  The examiner noted there was moderately severe difficulty in social and occupational functioning.  

Additional VA treatment records show that the Veteran endorsed flashbacks, intrusive thoughts, and difficulty with memory and concentration.  He was noted to display adequate grooming and a blunted affect.  December 2010 and January 2011 VA treatment records indicate that the Veteran acknowledges suicidal ideation at times but without plan.  Another January 2011 record, in which the Veteran's possession of guns in his home was addressed, he denied active or passive thoughts of hurting himself and that he had an intent or plan.  He again endorsed suicidal thoughts without plan in March 2011 but denied them later that same month and in April 2011.   

Other VA treatment records show sleeping difficulties, decreased energy, decreased motivation, anhedonia, decreased interest, and the inability to handle stress.  The Veteran reported flashbacks, intrusive thoughts of the Vietnam War, avoidance behavior, and isolating himself from family and friends.  His grooming and hygiene were consistently noted to be adequate or fair, with fair eye contact.  He was consistently noted to look his stated age and had normal psychomotor activity with no tics or involuntary movements.  His speech was soft, low volume, and with pauses.  He displayed various moods with constricted affect.  His thought process was linear and goal-directed with no delusional thinking or audio/visual hallucinations.  His insight, judgment and impulse control were fair, evidenced by asking for help and willing to take medication.  His cognition was grossly intact.  

June 2011 VA treatment records indicated that the Veteran denied feeling helpless, hopeless, or worthless, manic, hypomanic symptoms, and any suicidal/homicidal thoughts, intent or any plan.  In addition, his grooming and hygiene were fair, well-related, with fair eye contact.  He looked his stated age.  His psychomotor activity was normal, with no tics or involuntary movements.  His speech was soft, low volume, and with pauses.  His mood was sad and his affect constricted.  His thought process was linear and goal-directed and he presents no delusional thinking.  He denied audio/visual hallucinations and does not appear internally stimulated.  His insight and judgment were fair, evidenced by asking for help and willing to take medication.  His cognition was grossly intact and impulse control was fair.

At a July 2011 VA examination the examiner noted occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conservation.  The Veteran reported that his symptoms have worsened since he retired within the past year.  He reported that before he kept very busy and worked 60-hour weeks regularly.  He reported experiencing sleep disruption, nightmares, and intrusive thoughts quite frequently.  He further endorsed loss of interest in activities, detachment from others, emotional numbing, difficultly with concentration, and being constantly watchful.  He reported living alone for the past three years and having been married and divorced twice.  He noted he has a distant relationship with his two adult children; and that he is currently dating a high school friend with whom he has a somewhat strained relationship.  

He also reported to be self-employed as a landscape contractor, a type of work he has maintained since 1983.  In the winter months he is active, providing snow removal services.  During the summer months he estimates that he works about 70-80 hours a week.  He reported very casual drinking and occasional marijuana smoking.  However, the examiner noted that he earned a score of 7 on the ASUC, which is in the positive range for excessive alcohol use.  At present his treatment includes medication and individual psychotherapy.   

Later VA treatment records continue to show a decreased mood, memory problems, flashbacks, recurrent thoughts, and isolation from family and friends.  However, a July 2011 VA treatment record states that the Veteran reported being very busy with work during the summer and thinking less about Vietnam, sleeping better and decrease in nightmares.  VA treatment records further show fair grooming and hygiene and eye contact and that the Veteran looks his stated age.  While he was reported to have a various moods, and constricted affect, his thought process was linear and goal directed with no delusional thinking and he denied audio and visual hallucinations.  His insight and judgment were fair, his cognition grossly intact, and his impulse control fair.  He continued to deny feeling helpless, hopeless, or worthless.  He denied manic, hypomanic symptoms, as well as suicidal and homicidal thoughts, intent, or any plan.  

A November 2011 VA treatment record notes that the Veteran reported feeling more anxious, irritable, angry with restlessness, mind racing and unable to finish any work.  However, a May 2012 VA treatment record reflects that the Veteran reported that he has been feeling "ok" and not to angry or depressed or anxious.  

The Veteran was evaluated in June 2012.  At the time he was noted to be cooperative, with affect irritable at times, and mood stable.  The Veteran had the following intrusive symptoms: intrusive thoughts and images of the traumatic event that come into his mind when he is awake; frequent nightmares related to the traumatic event; flashbacks related to his traumatic experience; emotional distress when exposed to reminders of combat; physical distress when exposed to reminders of combat.  He had the following avoidance symptoms: avoids thoughts and feelings related to traumatic events and states; avoids certain place, people, and activities that remind him of his traumatic experience; less interest in previously pleasurable activities; feels emotionally detached from others; experiences emotional numbing.  He had the following arousal symptoms: difficulty with sleep; irritable; difficulty with concentration; hypervigilance; and hyperstartle.  The duration of these symptoms was noted to have persisted more than a year.  The Veteran stated that his symptoms have impaired his social functioning; impaired his occupational functioning; and he has guilt related to his actions or failure to act during the event and guilt about surviving the event.

Upon careful review of the evidence of record, the Board finds that the Veteran's symptoms more nearly approximate that of a 70 percent evaluation prior to July 17, 2012.  Collectively, the manifestations of the Veteran's PTSD prior to July 17, 2012 resulted in occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, and mood.  Indeed, and significantly, the Veteran has reported recurrent suicidal thoughts throughout this time period.  Furthermore, hygiene has been noted to be only fair at different times during this time period.  He has consistently endorsed avoidance tendencies, hypervigilance and anger control problems.  While he reported continuing to work at his private landscaping business, he reported being isolative and having only distant relationships with his adult children.  Further, he has repeatedly reported problems with concentration, feelings of detachment, difficulty sleeping and difficulty with concentration.  Further, he has indicated difficulty in adapting to stressful circumstances (including work or a work-like setting).

The Board finds that the totality of these symptoms more nearly approximate a disability rating of 70 percent.  The Board acknowledges that not all of the symptoms contemplated by the 70 percent disability rating have been shown during the time period prior to July 17, 2012.  Moreover, the Board acknowledges that the Veteran's symptoms have fluctuated during this time period.  However, as previously noted, it is not necessary that all the symptoms listed under the 70 percent rating in the Diagnostic Code be shown as the list of symptoms is just an example of symptoms to be considered.  See Mauheran, supra.  

Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds that his symptoms more nearly approximate the frequency, severity, and duration of symptoms ratable at the 70 percent disability evaluation or higher.  As such, a disability rating of 70 percent is granted prior to July 17, 2012.  As such, a uniform rating of 70 percent is now in effect for the entire period on appeal.

The Board must now determine if a disability rating in excess of 70 percent is warranted at any time during the appeal period.  In this regard, the Board notes that in accordance with Mauerhan and Vazquez-Claudio, the Board recognizes that the Veteran's PTSD produces a wide range of symptoms; however, there has been no evidence of total occupation or social impairment to warrant a 100 percent rating.  None of the evidence of record, shows that the Veteran's PTSD causes "total" occupational and social impairment, which is required by the 100 percent criteria.  38 C.F.R. § 4.130.   

A review of the record did not show symptoms productive of gross impairment in thought processes or communication, grossly inappropriate behavior, or impaired impulse control.  While the Veteran reported recurrent suicidal ideations, they were without plan.  E.g. December 2010, January 2011, March 2011, and September 2014 VA treatment records.  He has consistently denied delusions.  The Veteran did report irritability, but it has not been productive of periods of violence.  There was no disorientation to time or place.  The Veteran was able to perform activities of daily living and, while at times he was noted to have fair hygiene, this was not constant.  38 C.F.R. § 4.119.

In addition, the Board notes that the examinations that have been administered reveal assessments which do not meet the criteria for a rating in excess of 70 percent.  For example, the July 2012 private examiner and January 2018 VA examiner note that the Veteran experiences occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgement, thinking, and/or mood.  The January 2014 VA examiner noted occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  These findings are consistent with no more than a 70 percent disability rating. 

While the September 2014 private examiner noted that the Veteran has total occupational and social impairment, the majority of the symptoms she identified - such as panic attacks that occur weekly or less often; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; mild memory loss, such as forgetting names, directions or recent events; impairment of short and long-term memory; flattened affect; difficulty in understanding complex commands; disturbances of motivation and mood; difficulty in establishing or maintaining effective work and social relationships; difficulty adapting to stressful circumstances, including work or work-like setting; inability to establish and maintain effective relationships; suicidal ideation; and impaired impulse control, such as unprovoked irritability with periods of violence - are indicative of no more than a 70 percent disability rating.  

After carefully considering all of the evidence of record, to include VA and private examinations, treatment records, the Veteran's statements to include his testimony at the hearing and additional lay statements of record, the Board finds that a 100 percent rating is not warranted at any point during the appeal period.  38 C.F.R. § 4.119; Hart, supra; Vazquez-Claudio, 713 F.3d at 117.

The Board notes that at the October 2017 hearing, the Veteran and his representative stated they were only seeking that a 70 percent disability rating be assigned since the grant of service connection for PTSD.  As such, the decision above constitutes a full grant of the benefits sought.  Regardless, as discussed above, the evidence does not support a finding of total occupation and social impairment.  Consequently, the Board finds that an initial rating of 70 percent, but no higher, for PTSD is warranted for the entire appeal period.

TDIU

A veteran may be awarded TDIU benefits if he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

VA may consider the level of education, special training, and previous work experience in making this determination, but may not consider the Veteran's age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Ferraro v. Derwinski, 1 Vet. App. (1991).

Medical evidence describing the effect of each disorder on the Veteran's occupational functioning is crucial to permit the Board to arrive at an assessment of employability.  38 C.F.R. § 4.1.  However, the question of whether the Veteran's service-connected disabilities are of sufficient severity to produce unemployability is ultimately the Board's determination to make.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (citing 38 C.F.R. § 4.16(a) as support for the conclusion that the applicable statutory and regulatory provisions "place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  Therefore, the Board will review the medical evidence in the context of the other evidence of record prior to reaching an ultimate conclusion regarding his employability.

A total disability rating for compensation may be assigned where the schedular rating is less than total when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b).

Again, the Board has reviewed all the evidence in the Veteran's claim file, but will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claim file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Board notes that with the grant of a 70 percent disability rating prior to July 17, 2012, the Veteran now has a uniform 70 percent rating for his service-connected PTSD, and a combined rating of 70 percent for all of his service-connected disabilities for the entire appeal period.  Therefore, the Veteran meets the threshold requirements for TDIU, as set forth in 38 C.F.R. § 4.16 (a).

At the outset, the Board notes that the Veteran himself has reported he continued to work until sometime in October 2012 and as such, the evidence does not show that his service connected PTSD precluded him from gainful employment.  However, as will be discussed in detail below, the Board finds that gainful employment was precluded by the service connected PTSD as of October 2012.

In this regard, the Board notes the Veteran has indicated that he has three years of educational experience at Michigan State University and has been involved in landscape design and installation of walls and patios since 1983.  See VA examination, November 2010.  

In a July 2012 private examination, the examiner indicated that the Veteran has owned his own landscaping business since 1983, and was trying to close down the business.  She stated that he works part-time, from April to October and does not have any transferrable skills to sedentary employment.  She opined that he is unable to maintain full-time employment due to his symptoms.  This was reiterated in by the same examiner in a September 2014 private opinion where she noted that the Veteran sold his landscaping business in April 2014 and had been working less and less.  She opined that the Veteran is unable to maintain employment due to his PTSD symptoms.  Based on his education, training, past work experience and current level of symptoms, she opined that the Veteran is not a viable rehabilitation candidate, nor is he capable of sustaining substantial gainful work activity.  He is unemployable.

The private examiner's opinions are supported by VA records.  For example, the January 2018 VA examination noted that the Veteran has occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The examiner noted that the Veteran reported a successful business for several years, but in 2008 reduced work and later quit due to impaired concentration/focus, feeling overwhelmed, reduced productivity, low mood, and difficulty engaging with others, irritability, etc.  The Veteran offered the example of excessive forgetfulness and having to make 3-4 trips to re-measure and cut a piece of wood, which would get frustrating and cause him to experience self-doubt ultimately discontinuing necessary tasks all together.

While the January 2014 VA examiner noted that the severity of the Veteran's current symptoms did not preclude gainful employment, the examination also noted that the Veteran was last employed in about October 2012 when he worked as the owner of a landscaping and lawn business.  During the examination the Veteran asserted "I just can't do it anymore.  I can't concentrate and I don't sleep anymore and I get loss of energy attacks and I'm just beat.  They've tried medications for depression and everything.  When I have one of those I have to take a power nap and try to get through whatever I have to do.  Last year I hired a bookkeeper because I just couldn't do the work anymore.  I don't want to answer all the questions and everything that goes along with it.  The business has been for sale for the past 3-4 years."

The Board notes that income statements from the Social Security Administration (SSA), show that the Veteran had no taxed earnings beginning in year 2013 through 2015.

Upon review of the evidence of record, the Board resolves the benefit of the doubt in favor of the Veteran and finds that the Veteran's service-connected disabilities prevent him from obtaining substantially gainful occupation.  As such, the Board concludes that TDIU is warranted under 38 C.F.R. § 4.16 (a) for the period from July 17, 2012, and thereafter.


ORDER

Entitlement to an initial rating of 70 percent for the period prior to July 17, 2012, for service-connected PTSD) is granted, subject to the regulations governing monetary awards.

Entitlement to a rating in excess of 70 is denied.

Entitlement to a TDIU for the period from July 17, 2012, is granted, subject to the regulations governing monetary awards.




______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


